Citation Nr: 1829127	
Decision Date: 05/22/18    Archive Date: 06/05/18

DOCKET NO.  12-19 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thoracolumbar spine disability.

2.  Entitlement to service connection for a neurological disability of the bilateral lower extremities, to include as due to a thoracolumbar spine disability.

3.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD), prior to June 20, 2017, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Everett L. McKeown, Attorney



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 20, 1998 to November 26, 1998, on active duty for training, and had periods of active duty from February 2003 to August 2003, and from October 2010 to October 2011.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The record is now in the jurisdiction of the St. Petersburg, Florida, RO.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a March 2015 hearing.  This case was previously before the Board in August 2015 when it was remanded for additional development.  The Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).  

During the period of the appeal, the RO granted service connection for headaches in a February 2018 rating decision.  Therefore, that claim has been resolved and will not be addressed herein.  

In a February 2018 rating decision, the Veteran's service-connected PTSD was increased from 30 percent to 50 percent, effective June 20, 2017.  The Veteran since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (it is presumed a claimant is seeking the greatest possible rating for a disability unless he/she specifically indicates otherwise).


FINDINGS OF FACT

1.  The probative evidence of record does not show that a thoracolumbar spine disability is related to the Veteran's military service.

2.  The probative evidence of record does not show that a neurological disability of the bilateral lower extremities is related to the Veteran's military service, to include as due to a thoracolumbar spine disability.  

3.  Prior to June 20, 2017, the Veteran's PTSD was characterized by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  It was not characterized by occupational and social impairment with reduced reliability and productivity or even more severe symptoms.

4.  From June 20, 2017, the Veteran's PTSD was characterized by occupational and social impairment with reduced reliability and productivity.  It was not characterized by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or even more severe symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for a neurological disability of the bilateral lower extremities have not been met.  38 U.S.C. §§ 1101, 1110, 1111, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  Prior to June 20, 2017, the criteria for an initial disability rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).

4.  From June 20, 2017, the criteria for a disability rating in excess of 50 percent for PTSD have not been met.  38 U.S.C. §§ 1155 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.310(a) (2017), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  With initial evaluations, as here, separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

II.  Analysis

Service Connection

Thoracolumbar Spine Disability

The Veteran asserts that her preexisting lumbar lordosis/scoliosis was aggravated beyond its natural progression by active service.  The Veteran in this case is currently diagnosed with a lumbar strain and lumbar lordosis/scoliosis.  See June 2017 VA examination report.

On the Veteran's July 1997 service enlistment examination, prior to her first period of active service, it was noted that contemporaneous July 1997 x-rays showed that she had 60 degree lumbar lordosis, 11 degree lumbar scoliosis to the right, 32 degree thoracic kyphosis, and 10 degree thoracic scoliosis to the left.  Despite these conditions, in a September 1997 orthopedic examination, the Veteran was found to be "essentially normal," and was allowed to enter her first period of active service in July 1998.  Subsequently, her service treatment records (STRs) do not note any complaints, findings, diagnoses, or treatment related to her thoracolumbar spine disability.

Post-service, in a December 2011 VA treatment record, the Veteran noted that she had developed back pain in February 2011 during active service.  The VA treatment report noted that she was currently pregnant and "hopeful that much of the back pain will resolve after she delivers [her baby] . . . ."  In a January 2012 VA examination report, the Veteran stated that since she left active service, her back pain had gotten worse.  However, she attributed this to her pregnancy.  

In her March 2015 hearing, the Veteran testified that her preexisting thoracolumbar spine disabilities were aggravated in service by wearing and carrying equipment.  She also testified that her low back pain began in service in February 2011, but that she thought it was related to her pregnancy at the time.  The Board notes that in February 2011, the Veteran would not yet have been pregnant, since she eventually gave birth in February 2012.  

In a June 2017 VA examination report, the examiner opined that the Veteran's current lumbar strain was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that a lumbar strain was common among the average population and is typically due to normal wear and tear and weak core muscles.  The VA examiner wrote that it was unlikely that the findings on the Veteran's enlistment examination, finding lumbar lordosis, lumbar scoliosis, thoracic scoliosis, and thoracic scoliosis were etiologically related to her current back complaints.  The examiner noted that the Veteran's scoliosis/kyphosis diagnoses was due to either being developmental or was acquired prior to admittance to service.  The examiner further noted that the Veteran did not have a medically unexplained diagnosis as her back condition had a clear and specific etiology.

The examiner further opined that the Veteran's lumbar scoliosis/kyphosis clearly and unmistakably existed prior to service and was temporarily aggravated beyond its natural progression by an in-service event, injury, or illness.  The rationale was that the Veteran's lumbar scoliosis/kyphosis was aggravated beyond its normal progression by her pregnancy.  The examiner noted that laxity of ligaments due to pregnancy can cause continued back pain.  However, the pain caused by the Veteran's pregnancy resolved after delivery.  The examiner explained that the Veteran's service did not exacerbate or aggravate her underlying preexisting scoliosis or kyphosis permanently.  The back pain she experiences now is related to her lumbar strain, which was neither incurred in nor aggravated by her active service or her preexisting lumbar scoliosis/kyphosis.

Additionally, the Board notes that the Veteran's diagnosed lumbar strain and lumbar scoliosis/kyphosis are not medically unexplained illnesses.  Her back pain has current diagnoses and there were no undiagnosed conditions that would be considered related to Gulf War exposure.  38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017).  As the signs or symptoms related to the Veteran's back pain are medically attributed to a diagnosed (rather than an undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  

Based on the above analysis, the preponderance of the evidence is against the claim for service connection for a thoracolumbar spine disability and the claim must be denied.  38 U.S.C. § 5107(b).


Neurological Disability of the Bilateral Lower Extremities

The Veteran contends that her current neurological disability of the bilateral lower extremities is related to her thoracolumbar spine disability.  Her STRs do not note any complaints findings, diagnoses, or treatment pertaining to a neurological bilateral lower extremity disability.  In a December 2011 VA treatment report, after the Veteran's discharge from service, she noted that her low back pain sometimes radiated down one or both posterior thighs to about the knee.  In a January 2012 VA examination report, the Veteran was diagnosed with bilateral sciatica of the lower extremities.  The Board notes that the Veteran has never asserted that her bilateral neurological disabilities were ever directly related to service.  

Because the Board is denying the claim for a thoracolumbar spine disability, the Veteran fails to meet the secondary threshold element of secondary service connection, that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The Board concludes that the preponderance of the evidence is against the claim for service connection for a neurological disability of the bilateral lower extremities, to include as secondary to a thoracolumbar spine disability.

The Veteran is competent to observe her back and neurological symptoms.  She works as a nurse practitioner, so she does have some medical training to provide a competent opinion as to a specific diagnosis or the etiology and/or onset date of such diagnosis.  However, when weighing the Veteran's opinion against the June 2017 examiner's, the Board finds that the June 2017 VA examination opinion, finding no nexus between the Veteran's preexisting lumbar scoliosis/kyphosis and her current back pain or permanent aggravation during service, and that there was also no nexus between the Veteran's current lumbar strain and active service, to be the most probative evidence of record, as the examiner reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed rationale.  

Increased Rating for PTSD

The Veteran asserts that her PTSD warrants ratings higher than 30 percent prior to June 20, 2017, and in excess of 50 percent thereafter.

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2017).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affection the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

Prior to June 20, 2017

Prior to June 20, 2017, the Veteran's service-connected PTSD is rated as 30 percent disabling.  In a January 2012 VA examination report, the Veteran was diagnosed with PTSD.  The VA examiner characterized her PTSD as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine, behavior, self-care, and conversation.  The examiner noted that the Veteran was married, but was in the process of getting a divorce from her husband.

The Veteran's PTSD symptoms consisted of recurrent and distressing recollections, recurrent distressing dreams, hallucinations and dissociative flashback episodes, intense psychological distress, efforts to avoid thoughts, feelings, or conversations, feelings of detachment or estrangement from others, restricted range of affect, difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and an exaggerated startle response.  Additionally, the examiner noted that the Veteran had anxiety.

In a June 2017 VA examination report, the Veteran noted that she used to work at a pain management clinic from January 2013 to April 2017.  She reported that she was employed as a nurse practitioner and worked over 40 hours a week.

In light of the above evidence, the Board finds that the currently assigned initial 30 percent rating for PTSD is appropriate and no higher rating is warranted prior to June 20, 2017.  A disability rating of 50 percent is not warranted under DC 9411 because the Veteran's symptoms have not approximated occupational and social impairment with reduced reliability and productivity.  38 C.F.R. § 4.130, DC 9411 (2017).  On the contrary, as noted above, in the January 2012 VA examination report, the examiner evaluated the Veteran as having occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine, behavior, self-care, and conversation.  Additionally, in the June 2017 VA examination report, the Veteran, herself, noted that she worked more than full-time as a nurse practitioner.

From June 20, 2017

In a June 2017 VA examination report, the Veteran was diagnosed with PTSD.  The VA examiner characterized the Veteran's PTSD as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  Since her last examination in January 2012, the Veteran noted that she and her husband at that time divorced in April 2012 and that she married her second husband in November 2016.  The Veteran reported that her two children from her second marriage lived with her.  She denied any significant problems in her second marriage.  

The Veteran reported that she had two brothers who she had contact with, as well as her mother who she also contacted occasionally.  She noted that she had three close friends, including her husband, who she contacted about once a month by phone since they lived out of town.  The Veteran reported that she spent most of her time at home, and on "good days" she performed normal household chores.

The Veteran noted that she worked as a nurse practitioner and worked on a full-time basis.  The Veteran stated that she worked seven consecutive nights, working 12-hour shifts, and then she would work seven consecutive day shifts.  She noted that when she worked night shifts, she was able to work from home and conduct phone consultations.  For her day shifts, the Veteran reported that she visited the hospital patients and conducted rounds.  

The VA examiner noted that the Veteran's symptoms consisted of depressed mood, anxiety, suspiciousness, panic attacks weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a worklike setting, and suicidal ideation.  Additionally, the examiner noted that the Veteran's appearance and grooming were appropriate, that she demonstrated relaxed motor activity, and was cooperative during the examination.  The Veteran's speech and volume was at a normal rate and her attention and concentration were intact.  

The examiner noted that the Veteran maintained appropriate eye contact during the examination, but her affect was restricted and her mood was depressed.  The Veteran demonstrated average to above average intellectual functioning.  Her though processes were linear and she did not display any perceptional issues or psychotic features during the examination.  The Veteran reported no thoughts of suicidal or homicidal ideation.  

Concerning the Veteran's occupational functioning, the examiner noted that her ability to understand and follow instructions was not considered impaired.  Her ability to retain instructions as well as sustain concentration to perform simple tasks was not considered impaired.  The Veteran's ability to sustain concentration to task persistence and pace was considered mild to moderately impaired.  Her ability to respond appropriately to coworker, supervisors, or the general public was not considered impaired.  The Veteran's ability to respond appropriately to changes in her work setting was considered mildly impaired.

The Board notes that while one of the symptoms listed for the Veteran in the June 2017 examination report is suicidal ideation, she herself denied any thoughts of suicide.  The Board further notes that the presence or absence of specific symptoms, which correspond to a particular rating, is not dispositive.  38 C.F.R. § 4.130 (2017); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Additionally, as noted above, the Veteran reported that she worked full-time as a nurse practitioner, working well in excess of 40 hours a week and was able to conduct rounds and care for patients when working at the hospital.

The Veteran's claims folder contains VA and private treatment from December 2011 to the present.  However, upon review of these treatment reports, the Board finds that they do not indicate the nature, extent, and severity of the Veteran's service-connected PTSD is worse than the current rating suggests.

In light of the above evidence, the Board finds that no higher rating than the currently assigned 50 percent rating for PTSD is warranted from June 20, 2017.  When the Veteran's total disability picture is considered, her PTSD symptoms do not rise to the level of more closely approximating the criteria for a 70 percent rating under DC 9411.  At no point during the appeal have the Veteran's symptoms approximated occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood or total occupation and social impairment.  38 C.F.R. § 4.130, DC 9411 (2017).  

As noted above, the Veteran works as a nurse practitioner.  As a result, she is competent to observe her PTSD symptoms.  Additionally, as a nurse, she does have the training or credentials to provide a competent opinion as to her specific symptoms.  However, when weighing the Veteran's opinion against the VA examination reports and treatment records, the Board finds that the VA examination reports and medical records, documenting the nature, extent, and severity of her service-connected PTSD, to be the most probative evidence of record, as the examiners reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed examination of the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board concludes that the preponderance of the evidence is against the claims for an initial disability rating in excess of 30 percent for PTSD, prior to June 20, 2017, and in excess of 50 percent thereafter.  38 U.S.C. § 5107(b).

Neither the Veteran nor her attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  


ORDER

Entitlement to service connection for a thoracolumbar spine disability is denied.

Entitlement to service connection for a neurological disability of the bilateral lower extremities is denied.

Prior to June 20, 2017, entitlement to an initial disability rating for PTSD, in excess of 30 percent, is denied.

From June 20, 2017, entitlement to a disability rating for PTSD, in excess of 50 percent, is denied.




____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


